DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments and amendments filed February 8, 2022 have been fully considered but they are not persuasive. 
	Firstly, the Examiner notes that Applicant amended the limitation of adaptation device” to “adapter” in claims 18-19 and 21-22, however, claim 20 is not similarly amended. The interpretation under 35 U.S.C. 112(f) is maintained for claim 20, and consequently, the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are maintained.
	Secondly, although claims 18-19 and 21-22 have been amended to recite the limitation “adapter”, the Examiner asserts that the specification fails to describe the limitation with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention and the limitation is indefinite for the reasons indicated below. Applicant's specification fails to set forth any lexicographic meaning for the limitation “adapter”. The use of the word given its broadest reasonable interpretation in light of the specification is inconsistent with an ordinary and customary meaning as would be found in, for example, an online dictionary by Webster. Consequently, one of ordinary skill would not be able to readily ascertain the meets and bounds of the claim(s).
	Finally, the Examiner maintain that the claims recite and abstract idea are not patent eligible. The Examiner refers to the two criteria for subject matter eligibility as outlined in MPEP § 2106. In step one, it is determined whether or not the claim(s) are directed to one of the four statutory categories. In this case, the claims are determined claim(s) are directed to one of the four statutory categories. In step two, the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. As stated, under its broadest reasonable interpretation, “adapting” in the context of this claim broadly encompasses the user manually mathematically manipulating the sensor data e.g. adding data, subtracting data, appending data, etc. Thus, under its broadest reasonable interpretation, covers performance of the limitations via mathematical concepts and therefore recites an abstract idea. The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980 (quoting Myriad, 569 U.S. at 589, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)).  The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. See MPEP § 2106.04. The additional elements have been analyzed to determine whether or not they integrate the judicial exception into a practical application or recite elements that amount to significantly more.
	The Examiner further directs attention to MPEP § 2106.04(d)(1):
 A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field…The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology… Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity.
	
	It is noted that the claims are directed to a technique of processing or manipulating the sensor data rather than to an improvement of a computer itself or to another technology. That is, the additional elements of the claimed invention are not directed to an improvement in computer capabilities or functionality. The additional elements do not integrate the abstract idea into a practical application.
	As stated, the additional elements, when considered individually and as a whole, are not directed to an improvement in computer capabilities or functionality. Further, the additional elements neither apply the judicial exception with, or by use of, a particular machine, nor effect a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05. The additional elements do not amount to significantly more than the abstract idea. 
	The Examiner maintains that the claims are patent ineligible.
Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adaptation device” in claims 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As noted above, regarding claim 20 the claim limitation “adaptation device” is interpreted under 112(f).
	Claim(s) 20 each recite the claim limitation “adaptation device”, however, the specification fails to disclose or sufficiently disclose the structure, material, or acts for performing the claimed function of “to adapt” and to clearly link the structure, material, or acts to the function. At best, the specification recites “the adaptation device includes a microcontroller” and sets forth that the sensor and adaptation device may be a structural unit or be structurally separate (page 5 line 20 – page 6 line 3, Fig. 2). The depiction of the claimed adaptation device in Fig. 2 is void of any details, descriptions, components, etc. that would indicate or disclose what are the structure, material, or acts for performing the claimed function of “to adapt”. The broad disclosure of “includes a microcontroller” does not sufficiently disclose what the “adaptation device” is or its equivalents. It is unclear what structure, material, or acts for performing the claimed function of “to adapt” are included or excluded in the scope of the claims. Consequently, one of ordinary skill in the art would not be able to readily ascertain the meets and bounds of the claim. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Claim(s) 18-19 and 21-22 each recite the claim limitation “adapter”, however, the specification fails to disclose or sufficiently disclose the structure, material, or acts for performing the claimed function of “to adapt” and to clearly link the structure, material, or acts to the function. At best, the specification recites “the adaptation device includes a microcontroller” and sets forth that the sensor and adaptation device may be a structural unit or be structurally separate (page 5 line 20 – page 6 line 3, Fig. 2). The depiction of the claimed adaptation device in Fig. 2 is void of any details, descriptions, components, etc. that would indicate or disclose what are the structure, material, or acts for performing the claimed function of “to adapt”. The broad disclosure of “includes a microcontroller” does not sufficiently disclose what the “adapter” is or its equivalents. It is unclear what structure, material, or acts for performing the claimed function of “to adapt” are included or excluded in the scope of the claims. Consequently, one of ordinary skill in the art would not be able to readily ascertain the meets and bounds of the claim. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim(s) 18-19 and 21 each recite the claim limitation “adapter”. The disclosure does not recite the limitation “adapter” or provide any sufficient details as to how the sensor data is adapted. At best, the specification merely recites that an “adaptation device” may or may not form a structural unit with a sensor (page 5 line 24 – page 6 line 5). That is, the specification fails to provide any instruction regarding what action or processing is applied to the data such it is adapted. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	As noted above, regarding claim 20 the claim limitation “adaptation device” is interpreted under 112(f).
	Claim(s) 20 each recite the claim limitation “adaptation device”. As described above, the disclosure does not provide adequate structure to perform the claimed function of adapt the provided sensor data. Further still, the disclosure does not provide any sufficient details as to how the sensor data is adapted. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Claim 22 recites “A method for manufacturing…comprising…manufacturing a sensor…and manufacturing an adapter”, however, the specification fails to describes the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date. At best the specification (page 10 lines 5-26, Fig. 4) just merely recites “manufacturing an adaptation device” without any disclosure as to how the sensor or the adapter is manufactured. The specification fails to disclose or adequately disclose any steps and/or materials that would convey to one of ordinary skill in the art how to manufacture either the sensor or the adapter. Further, Fig. 4 is void of any details, descriptions, steps, components, materials, etc. that would indicate or disclose how to performing the claimed function of manufacturing. Consequently, the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 12 recites adapting the provided sensor data of the first measuring range for the second measuring range in such a way that the adapted sensor data are provided in an expanded data structure.
	The limitation adapting the provided sensor data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed using mathematical concepts. For example, “adapting” in the context of this claim encompasses the user manually mathematically manipulating the sensor data e.g. adding data, subtracting data, appending data, etc. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the via mathematical formulas, equations, calculations or relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – providing a maximum measuring range for the sensor; providing a first measuring range for the sensor, which is within the maximum measuring range; providing the sensor data of the first measuring range in a data structure, the data structure having a size that corresponds to the first measuring range; providing a second measuring range for the sensor, which is different from the first measuring range and is within the maximum measuring range, the expanded data structure having a size that corresponds to the maximum measuring range, and the provided sensor data being arranged as a function of a difference of a size between the maximum measuring range and the second measuring range and a size of the second measuring range within the expanded data structure, and sensor-data-free sections of the expanded data structure being filled with values.	
	The steps are recited at a high-level of generality such that it amounts no more than mere instructions to a series of data gathering steps that collect a necessary input for the equation.  The limitations amount to adding insignificant extra-solution activity to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing steps amounts to no more than mere instructions to adding insignificant extra-solution activity to the judicial exception. Mere instructions to add insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
	Claims 13-17 depend from claim 12 and recite the same abstract idea as claim 12. The additional claim elements recited in claim 13-17 serve merely to extend the extra-solution activity added to the abstract idea. As such the claims do not recite any additional limitations to integrate the abstract idea into a practical application or amount to significantly more.  The claims are not patent eligible.
	Claim 18 recites adapt the provided sensor data of the first measuring range for the second measuring range in such a way that the adapted sensor data are provided in an expanded data structure.
	The limitation adapt the provided sensor data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed using mathematical concepts. For example, “adapt” in the context of this claim encompasses the user manually mathematically manipulating the sensor data e.g. adding data, subtracting data, appending data, etc. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the via mathematical formulas, equations, calculations or relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a sensor having a first measuring range, which is within the maximum measuring range, wherein the sensor is configured to provide sensor data in a data structure, the data structure having a size that corresponds to the first measuring range; and an adapter, the expanded data structure having a size that corresponds to the maximum measuring range, and the provided sensor data being arranged as a function of a difference of a size between the maximum measuring range and the second measuring range and a size of the second measuring range within the expanded data structure, and sensor-data-free sections of the expanded data structure being filled with values.	
	The “sensor” and “adapter” are recited at a high-level of generality such that it amounts no more than a generic device for collecting a necessary input for the equation and mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f). The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements amounts to no more than mere instructions to adding insignificant extra-solution activity to the judicial exception or mere instructions to apply the exception using a generic computer component. Mere instructions to add insignificant extra-solution activity or using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claims 19-21 depend from claim 18 and recite the same abstract idea as claim 18. The additional claim elements recited in claim 19-21 serve merely to extend the extra-solution activity added to the abstract idea or apply the abstract idea using a generic computer component. The recited “microcontroller” and “structural unit” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. As such the claims do not recite any additional limitations to integrate the abstract idea into a practical application or amount to significantly more.  The claims are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hayek et al. in U.S. Patent 10,949,317 teaches “A sensor system for outputting sensor data, including at least one sensor element, a provision device for providing sensor data of the at least one sensor element, a control device for controlling the at least one sensor element, and an output device for outputting sensor data of the at least one sensor element; a data processing device being set up, with the aid of which the control device is configurable to provide a time interval between the time of providing the sensor data and the time of outputting sensor data via the output device, and the sensor data provided may be fetched out of the provision device and/or modified and/or written back to the provision device within the time interval provided” (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865